DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “protocol conversion part” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16, 18, 19 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the link failure" and “the IP-STP” in line2 and line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the link failure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 is reject for being unclear, thus indefinite. It is unclear whether “the link” in claim 15 lines 3-4 refers to “a link” in claim 15 line 2 or “a link” in claim 4 line 2.
Claim 16 is reject for being unclear, thus indefinite. It is unclear whether “the protocol conversion” in claim 16 lines 1-2 refers to “a protocol conversion apparatus” in claim 6 lines 1-2 or “a protocol conversion”.
Claim 19 is reject for being unclear, thus indefinite. It is unclear whether “the protocol conversion” in claim 19 lines 1-2 refers to “a protocol conversion apparatus” in claim 7 lines 1-2 or “a protocol conversion”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 9-12, 16-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dantu et al.( US 7006433 herein after Dantu).

Regarding claim 1, Dantu teaches a protocol conversion apparatus provided between a public switched telephone network using a common channel signaling system and an IP network, the protocol conversion apparatus comprising:
 a protocol conversion part (e.g. Fig 3B “ SG 204A”, col 8 lines 30 -45“the PPA functionality by way of the M2PA layer 304C … the M2PA layer 304C correspondingly effectuate the IP-based transport of the SS7 messages in accordance with the SCTP protocol”)  configured to  mutually converts (col 8 lines 30 -45“the M2PA layer 304C correspondingly effectuate the IP-based transport of the SS7 messages in accordance with the SCTP protocol)  an MTP2 message at layer 2 (Fig. 3B “MTP2 306B”)  of the public switched telephone network (Fig. 3B “SEP 202A”, col 1 lines 44-48 “ Signaling System No. 7 (SS7) provides a packet-based signaling … between telephony networks”) and an M2PA message at layer 2 (Fig. 3B “M2PA 304C”)   of the IP network (Fig. 3B “IPSP 206A”)   with respect to a message exchanged between the public switched telephone network and the IP network ( e.g. Fig 3B “ 300B”, col 8 lines 30 -45“the M2PA layer 304C correspondingly effectuate the IP-based transport of the SS7 messages in accordance with the SCTP protocol”).
Regarding claim 6, Dantu teaches a message relay method for a protocol conversion apparatus provided between a public switched telephone network using the common channel signaling system and an IP network, the method comprising:
 extracting (col 8 lines 30 -45“the M2PA layer 304C correspondingly effectuate the IP-based transport of the SS7 messages in accordance with the SCTP protocol) an MTP2 message at layer 2 (e.g. Fig 3B “306B”) from a message received from the public switched telephone network side ( e.g. Fig 3B “202A” col 8 lines 30 -45“the M2PA layer 304C correspondingly effectuate the IP-based transport of the SS7 messages in accordance with the SCTP protocol, col 1 lines 44-48 “ Signaling System No. 7 (SS7) provides a packet-based signaling … between telephony networks”) and converting the MTP2 message (Fig. 3B “MTP2 306B”)   into an M2PA message at layer 2 (Fig. 3B “M2PA 304C”); and transmitting the converted M2PA message at layer 2 to the IP network side ( e.g. Fig 3B “202A” col 8 lines 30 -45“the M2PA layer 304C correspondingly effectuate the IP-based transport of the SS7 messages in accordance with the SCTP protocol).

Regarding claim 7, Dantu teaches a message relay method for a protocol conversion apparatus provided between a public switched telephone network using the common channel signaling system and an IP network, the method comprising: 
 5PRELIMINARY AMENDMENTAttorney Docket No.: Q252100 Appln. No.: National Stage of PCT/JP2018/023237extracting (col 8 lines 30 -45“effectuate the IP-based transport of the SS7 messages in accordance with the SCTP protocol)  an M2PA message at layer 2  (Fig. 3B “M2PA 304C”) from a message received from the IP network side (e.g. Fig 3 “IPSP 206A”, col 10 lines 50- 61 “M2PA layer need not generate any special messages for the transport of MTP2 layer's Fill-In Signal Units (FISUs), as these are typically sent when no other SS7 signal units are waiting to be sent, and this purpose is served by the heartbeat messages”
and converting the M2PA message into an MTP2 message at layer 2 (e.g. Fig 3B “M2PA 304C”, “MTP2 306B”); and transmitting the converted MTP2 message at layer 2 (e.g. Fig 3B “MTP2 306B”) to the public switched telephone network side ( e.g. Fig 3B “202A”, col 1 lines 44-48 “ Signaling System No. 7 (SS7) provides a packet-based signaling … between telephony networks”).

Regarding claims  2, 16, 19, Dantu teaches wherein the protocol conversion part performs protocol conversion (e.g. Fig 3B “SG 204A” col 8 lines 30 -45“the M2PA layer 304C correspondingly effectuate the IP-based transport of the SS7 messages in accordance with the SCTP protocol) without terminating communication (e.g. col 12 lines 40 – 52 “the M2PA layer maintains a map of the SS7 link to its SCTP association and its corresponding IP destination … Retention of MTP3: The M2PA layer allows MTP3 to perform all of its Message Handling … with IPSPs as with other SS7 nodes”)  between the public switched telephone network and the IP network (e.g. Fig 3B “SEP 202A”, “IPSP 206A”, col 12 lines 40 – 5 ““the M2PA layer maintains a map of the SS7 link to its SCTP association and its corresponding IP destination”. 

Regarding claim 3, 10 Dantu teaches between a Signaling Transfer Point STP on the public switched telephone network side (e.g. Fig 3B “SEP 202A”, col 8 lines 24-28 “SEP 202A is operably linked to SG 204A via the SS7 link path 210, col 1 lines 44-48 “ Signaling System No. 7 (SS7) provides a packet-based signaling … between telephony networks”) and an IP-STP on the IP network side (Fig 3B “IPSP 206A”).

Regarding claim 4, 11, 12, 17, 20,  Dantu teaches a function of performing alive monitoring on a link by exchanging a predetermined message (e.g. col 10 line 50 -61 “MTP2 layer's Link Status Signal Units (LSSUs) (which allow peer MTP2 layers to exchange status information) are passed by M2PA as Link Status messages … M2PA layer need not generate any special messages for the transport of MTP2 layer's Fill-In Signal Units (FISUs), as these are typically sent when no other SS7 signal units are waiting to be sent, and this purpose is served by the heartbeat messages) with a Signaling Transfer Point STP (Fig. 3B “SEP 202A”) on the public switched telephone network side (col 1 lines 44-48 “ Signaling System No. 7 (SS7) provides a packet-based signaling … between telephony networks”, col 8 “SEP 202A is operably linked to SG 204A via the SS7 link path 210”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 13-15, 18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dantu in view of Ozu (US 2005/0254504 herein after Ozu).

Regarding claims 5, 13, 14, 15, 18, 21, Dantu teaches when detecting failure of a link  (Fig 14 “1402 COMM. LOST”)the IP-STP on the IP network side (e.g. Fig 14 “206A”).
Dantu does not explicitly teach detecting failure of a link to one of Signaling Transfer Points STP on the public switched telephone network side, further notifying the other apparatus of the link failure.

 Ozu teaches detecting failure of a link to one of Signaling Transfer Points STP on the public switched telephone network side (e.g. [0026] “When a failure occurs in the PSTN interface, [0021] “The device alarm monitoring control unit 108 detects the occurrence of the failure”), further notifying the other apparatus of the link failure ([0028] “the gateway apparatus 100 can notify the alarm information … to the other station disposed opposite to the gateway apparatus”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dantu to incorporate the teachings of Ozu. One of ordinary skill in the art would have been motivated to make this modification in order to allow a gateway apparatus that can notify indicating the occurrence of a failure on a channel ([0011] of Ozu).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071.  The examiner can normally be reached on 7:30-430 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on (571)272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.T.F./
Examiner, Art Unit 2411

/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411